Citation Nr: 0327384	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Whether new and material evidence has been received to 
reopen a previous denied claim for service  connection for 
loss of vision.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to November 
1954.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
RO.  A notice of disagreement was received in October 2001 
and the RO issued a statement of the case in April 2002.  A 
substantive appeal was received from the veteran later that 
same month.  

By a June 1978 rating action, the RO denied the veteran's 
original claim of service connection for a right eye 
condition.  The veteran was notified of the denial of that 
claim in August 1978, but did not appeal.  

In October 1979, February 1981 and June 1981 rating 
decisions, the RO denied claims for service connection for 
"loss of vision" on the basis that new and material 
evidence had not been presented to reopen those claims.  

In October 2000, the veteran submitted a claim for  service 
connection for "loss of hearing and vision."  In the 
September 2001 rating decision, the RO noted that the claim 
for loss of vision was "reopened" and denied service 
connection for bilateral hypermetropia and conjunctivitis 
(claimed as loss of vision) on the merits.  

The Board notes, initially, that in the September 2001 rating 
decision on appeal, the RO did not characterize the claim 
involving loss of vision as a petition to reopen, or specify 
what  new and material evidence to reopen that claim had been 
received.  Those facts notwithstanding, the preliminary 
question of whether new and material evidence has been 
presented to reopen a previously denied claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  The initial question before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim.  Id.  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239 (1993).  

In this case, although the RO considered the claim involving 
loss of vision on the merits, s (thus affording the veteran 
more consideration than warranted), the Statement of the Case 
included citation to the regulations governing finality and 
reopening of previously denied claims.   Hence, the Board 
finds that there is no prejudice to the veteran in the Board 
properly considering the claim as a petition to reopen, in 
the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no competent evidence or opinion establishing a 
medical relationship between any current bilateral hearing 
loss and service.

3.  In a February 1981rating decision, the RO determined that 
the veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for 
"loss of vision."  Although notified of that denial in 
March 1981, the veteran did not appeal the decision.

4.  The additional evidence associated with the claims file 
since the February 1981 denial is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
loss of vision.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).  

2.  The February 1981 denial of the petition to reopen the 
claim for service connection for loss of vision, right eye, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2003).  

3.  Since the February 1981 denial (and the March 1981 
notification of that denial), no new and material evidence 
has been received to warrant reopening the veteran's claim 
for service connection for loss of vision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issues on appeal has been 
accomplished.

Through the September 2001 rating decision and the April 2002 
statement of the case, the veteran and his representative 
have been notified of the law and regulations governing the 
underlying claims for service connection for bilateral loss 
of vision and hearing loss, the evidence that has been 
considered in connection with his appeal, and the bases for 
the denial of the claims.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit information and evidence.  

In March 2001 letter to the veteran, the RO notified him of 
the evidence needed to substantiate his claims of service 
connection.  The veteran was notified of the records the RO 
would obtain and that the RO would attempt to obtain any 
other evidence which the veteran identified.  In view of the 
foregoing, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has also been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). 

The Board further notes in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, although the March 2001 letter from the RO 
requested that the veteran submit additional evidence and/or 
information within 60 days of the date of the letter, the 
veteran also was given notice of the one year period to 
submit the evidence.  Significantly, in response to the RO's 
letter, in April 2001, the veteran submitted a signed VA Form 
21-4142 on which he wrote "all evidence at VAMC, only."  
The RO subsequently requested, and received, all outstanding 
medical records from the San Juan VA Medical Center (VAMC), 
dated from February 1962 through May 2001.  Under these 
circumstances, the Board finds that the RO's actions in this 
case are not inconsistent with 38 U.S.C.A. § 5103.

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran requested and was 
scheduled for a personal hearing before the RO personnel in 
June 2002, but later withdrew his request for the hearing.  
Moreover, the RO and Board have undertaken reasonable and 
appropriate efforts to assist him in obtaining the evidence 
necessary to substantiate his claims of service connection, 
to include obtaining and associating with the record all of 
the veteran's service medical records, requesting that the 
veteran provide information and/or evidence concerning 
medical treatment providers, and obtaining all pertinent 
outstanding treatments from the San Juan VAMC, the only 
source of medical treatment identified by the veteran.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate the 
existence of, any additional medical or other relevant 
evidence that is necessary for a fair adjudication of the 
claim that has not already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claims 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard, 4 Vet. App. at 394.  The claims are ready to be 
considered on the merits.



II.  Service Connection

The veteran contends that he suffers from hearing loss as a 
result of a gunshot wound to the head sustained in service.  

In general, service connection may be established for 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. §§ 3.102, 3.303(d).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  

A careful review of the veteran's service medical records 
reveals that he sustained laceration wounds to the right 
forehead and left hand, without artery or nerve involvement, 
when the rifle he was firing with "dummy" ammunition 
accidentally went off.  There were no complaints pertaining 
to hearing loss noted in the treatment records.  The report 
of a November 1954 separation examination noted normal 
hearing acuity, bilaterally, following examination by 
whispered voice at a distance of fifteen feet.  No related 
defect was noted.  

In a February 1956 rating action, service connection was 
granted and a noncompensable rating assigned for a forehead 
scar, effective from November 20, 1954.

The veteran filed a claim for service connection for hearing 
loss in October 2000, at which time he indicated that his 
loss of hearing was "caused by a gun shot while in active 
duty."   
 
In an April 2001 response to the RO's request for treatment 
information, the veteran reported that all treatment had been 
a VA facilities.  VA treatment records obtained by the RO 
include a December 1998 chart extract pertaining to treatment 
for chest pain included a diagnosis of hearing loss.   
 
In a June 2002 letter, an audiologist noted that the veteran 
had complained of hearing loss present in both ears "for 
many years as a result of military service."  It was further 
noted that he had worn hearing aids for the past five years.  
Pure tone testing revealed a severe sensory hearing loss 
bilaterally.  

The report of a June 2002 private audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
8000
RIGHT
70
70
75
70
85
LEFT
75
80
80
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.

In this case, the veteran currently has a hearing loss 
recognized as a disability for VA purposes.  However, there 
is no competent medical evidence of a nexus between that 
disability and service.  There was no showing of a chronic 
hearing loss disability in service.  In fact, bilateral 
hearing loss was not clinically shown until 2002, many years 
after he was separated from military service and.  Moreover, 
the record does not present a medically sound basis for 
attributing the currently demonstrated hearing loss to 
service, to include the forehead wound.  The records 
pertaining to the in-service forehead wound were silent for 
any complaints of hearing loss and the report of the 
veteran's separation examination includes a finding that 
indicates normal hearing. 

The Board has considered the veteran's assertions.  However, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether he does, in 
fact, currently suffer from the claimed disability, and if 
so, whether there exists a medical nexus between such 
disability and service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  For these reasons, the veteran's own report of the 
etiology of his condition, reflected in the June 2002 medical 
report, has no probative value.  Similarly, the fact that the 
veteran's reported history of the claimed disability was 
recorded in his medical records is not sufficient to support 
the claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.). 

Under these circumstances, the Board must conclude that the 
record presents no plausible basis for a grant of service 
connection for bilateral hearing loss.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the competent evidence neither 
supports nor is in relative equipoise on the question of 
whether the veteran's currently demonstrated hearing loss 
disability is medically related to service, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55-57.  

As a final point, the Board notes that it considered the 
possibility of obtaining a VA medical examination and/or 
opinion that specifically addresses the issue of whether the 
veteran's hearing loss was incurred in service.  (See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim).  However, as 
discussed in detail above, an examination during service 
showed his hearing was normal and service medical records are 
for silent for any findings or complaints related to hearing 
loss.  The earliest evidence of hearing loss does not appear 
in the record until many years following his separation from 
service.  The veteran's statements regarding a relationship 
between his hearing loss and the in-service head wound are 
clinically unsupported, and, because he is a layperson, not 
reliable.  In light of this record, the Board believes that 
any opinion obtained regarding a relationship between his 
military service and hearing loss would be based on sheer 
speculation.  Given this record, and in light of the duties 
imposed by the VCAA, the Board has determined that further 
examination is not necessary for the Board to reach a 
decision in this case.

III.  New and Material Evidence

In a June 1978 decision, the RO initially denied service 
connection for vision loss in the right eye.  Evidence 
considered at that time included the veteran's service 
medical records and the report of January 1956 and November 
1961 VA examinations.  It was noted that the veteran had 
incurred a wound to the right forehead during service, but no 
eye disability was shown until January 1956 when poor visual 
acuity was diagnosed.  The veteran was later diagnosed as 
having hypermetropia and conjunctivitis.  Based upon a review 
of the evidence, the RO determined that there was no evidence 
that the veteran's currently diagnosed right eye disability 
was incurred in service.  The veteran was notified of that 
determination in August 1978, but did not initiate an appeal.  
The Board notes that, even though the RO treated the original 
claim as one for right eye disability, the RO effectively 
adjudicated the claim as one for loss of vision in both eyes, 
as the diagnosis, then, and now, has not been specific to 
either eye.

In October 1979, February 1981 and June 1981 decisions, the 
RO continued the denial of the claim of service connection 
for loss of vision on the basis that new and material 
evidence to reopen the claim for service connection had not 
been presented.  The veteran did not appeal any of those 
denials.  Although the June 1981 was the RO's last denial of 
the claim, the record reflects no notice of that denial.  
Hence, the Board considers the February 1981 denial, with 
notice of the denial in March 1981, the last denial for the 
purposes of reopening.  At that time, the only additional 
evidence received was treatment records dated from 1976 to 
1979, reflecting diagnoses of refractive error.  As the 
veteran did not initiate an appeal within one year of the 
mailing of notice of that denial, that decision is final as 
to the evidence then of record.  See 38 U.S.C.A. 
§ 7105(b)(1), (d); 38 C.F.R. §§  20.302, 20.1103.

Under pertinent law and VA regulation, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2003)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to these claims was the February  
1981 determination that new and material evidence sufficient 
to reopen the claim had not been submitted.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board notes that the evidence 
previously of record included service medical records, 
reports of VA examinations conducted in January 1956 and 
November 1961, and VA outpatient treatment records  VA 
examinations, and VA outpatient treatment records dated from 
1976 to 1979.    

Evidence  added to the record since February 1981 include 
duplicate VA treatment records dates from 1961 to April 1981, 
additional VA treatment records from July 1981 to August 
2002, a July 1981 physician's statement, a June 2002 private 
medical report and the veteran's statements.  

The duplicate treatment records are not, by definition, 
"new."

While the private and additional VA medical records are new, 
none of these records are material for purposes of reopening 
the claim.  The July 1981 physician's statement noted 
reported symptoms of pain of the right frontal region of the 
right eye, with a history of trauma.  The June 2002 private 
evaluation notes a past ocular history of trauma to the right 
side of head, right eye, during service.  Diagnoses included 
mild exophthalmos secondary to an orbital fracture caused by 
a bullet in 1954; no ocular damage noted; early cataracts, 
both eyes, best corrected visual acuity remains 20/20; and 
benign pigmented conjunctival neoplasms (nevus).   While the 
private medical records note the veteran's reported history, 
which is not considered medical evidence in support of the 
claim (see LeShore, 8 Vet. App. at 409)) neither private 
medical records nor the additional VA medical records include 
any medical opinion relating a current eye disability to 
service.  

The veteran's contentions that his eye disability is the 
result of a gunshot wound in service were considered at the 
time of February 1981 decision, and other prior denials of 
the claim; hence, these assertions are not "new," as that 
term is defined by 38 C.F.R. § 3.156(a).  Even if such 
assertions were new, the Board  points out that, , as a 
layperson, the veteran is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability.  See Bostain, 11 Vet. App. at 127.  Thus, 
where, as here, resolution of the issue on appeal turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  

In short, while the veteran claims that he is suffering 
vision loss due to a gunshot wound suffered during service, 
he has not submitted any medical opinion evidence to support 
that claim.  The Board points out that the VCAA expressly 
provides that nothing in the Act "shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  Thus, there is no VA duty to further 
develop this claim, to include obtaining a medical opinion as 
to a nexus between in-service injury and current disability.  

In the absence of new and material evidence, the requirements 
to reopen the claim for service connection for loss of vision 
have not been met; hence, the appeal as to that issue must be 
denied. As the veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Service connection for bilateral hearing loss is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for loss of vision 
is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

